Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Chen et al. for the "TWO-STAGE IP DE-JITTER ALGORITHM IN A MULTIPLEXER FOR A GROUP OF STATISTICALLY MULTIPLEXED SINGLE PROGRAM TRANSPORT STREAMS" filed 03/16/2021 has been examined.  This application is a continuation of 16/268,485, filed 02/05/2019 now U.S. Patent #10,951,390 
which Claims Priority from Provisional Application 62626275, filed 02/05/2018.  The preliminary amendment filed 03/16/2021 has been entered and made of record.  Claims 11, 2, 3, 10 are pending in the application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Specification
3.	The disclosure is objected to because of the following informalities: The status of the related application USSN#16/268,485 noted on page 1, para. [0001] need to be updated.  This application is now US Patent#10,951,390.  Appropriate correction is required.
	Claim Objections
4.        Claim 11 is objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required.  
	Claim 11 is objected to because of the following informalities: The claim recites the limitation “PCR” on line 4.  This needs to spell out the first time introduce into the claim.
	Claim 10 depends on itself.  For examination purpose, the Examiner assumes claim 10 depends on claim 11.
	Claims 2 & 10 are now in duplicate.  Appropriate correction required.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8.	Claims 11, 2-3, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Spijker (US#9,369,270) in view of Xu (US#7,657,645). 
 	Regarding claim 11, the references disclose a system and apparatus for de-jitter in MPEG2 video data communicated via an Internet Protocol (IP) network, in accordance with the essential features of the claim.  Spijker (US#9,369,270) discloses an apparatus configured to receive a plurality of input signals, each comprising a plurality of packets, the apparatus comprising a processor configured to: perform a first dejitter operation in a first stage on each of said plurality of input signals (see Fig. 5; Col. 4; lines 6-62 & Col. 8, lines 15-36: first de-jitter circuit 18 used to reduce any intrinsic jitter associated with the output of the DCO); the dejitter operation comprising a first PLL using PCR as a reference to produce a plurality of modified input signals output from the first stage (see Fig. 5; Col. 2, lines 51-67; Col. 4; lines 6-62 & Col. 8, lines 50-67: PLLs are used to reduce jitter also produce a variable delay between their inputs and outputs); perform a second dejitter operation on each of said plurality of input signals, said dejitter operation comprising a second PLL using packet arrival time from the first stage as a reference (see Fig. 5; Col. 4, line 46 to Col. 5, line 30 & Col. 8, lines 50-67: first de-jitter circuit 18 & second de-jitter circuit 28.  Packet stream is received at a serial interface of the network device and provided to an input of the divider 30 which is responsive to the phase/frequency information received from the host processor 104).  
	However, Spijker reference does not disclose expressly the use of Program Clock Reference (PCR) correction to each input signal that is to be encoded.  In the same field of endeavor, Xu (US#7,657,645) teaches in Fig. 8 a flowchart illustrated the method for receiving an MPEG2TS in a RTP/UDP/IP packet, in which at step 804 accesses a timestamp carried in a RTP packet. Step 806 links the timestamp with a program clock reference (PCR) MPEG2TS carried in the RTP packet payload. Step 808 uses the timestamp to eliminate variable transmission delay jitter, associated with the PCR MPEG2TS (Col. 2, lines 16-55 & Col. 6, line 34 to Col. 7, line 29: program clock reference (PCR) used in synchronizing an MPEG systems clock).
Regarding claims 2, 10, the reference further teaches wherein the first de-jitter operation modifies an input time stamp (Spijker: Fig. 5; Col. 8, lines 1-14: the host processor 104 processes incoming time stamps and generate outgoing time stamps for transmission across the SyncE network).
Regarding claim 3, the reference further teaches wherein the first PLL is faster than the second PLL (Spijker: see Figs. 5, 6A-B & 7; Col. 4, lines 6-21 & Col. 8, lines 14-36: first DPLL1 110a for generating a Synchronous Ethernet output/transmit clock (SyncE-TxCk) in response to a Synchronous Ethernet input/received clock (SyncE-RxCk)).	
One skilled in the art would have recognized the need for effectively and efficiently de-jitter in MPEG2 video data communicated via an Internet Protocol (IP) network, and would have applied Xu’ novel use of the PCR MPEG2TS carried in the RTP packet payload into Spijker’s clock synchronization circuits for synchronous Ethernet application.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Xu’s system and method for transporting MPEG2TS in RTP/UDP/IP into Spijker’s dual-coupled PLLs for clock and packet based synchronization with the motivation being to provide a method and system for de-jitter applications in a statistical multiplexed system.	
Double Patenting

4.       A rejection based on double patenting of the ''same invention'' type finds its support in
the language of 35 U.S.C. 101 which states that ''whoever invents or discovers any new and
useful process ... may obtain : patent therefor ...'' (Emphasis added). Thus, the term ''same
invention'' in this context, means an invention drawn to identical subject matter. See Miller v.
Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957);
and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

5.       The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the ''right to exclude'' ranted by a patent and to prevent possible
harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686
F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 196%.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to
overcome an actual or provisional rejection based on a nonstatutory double patenting ground
provided the conflicting application or patent is shown to be commonly owned with this
application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal
disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37CFR 3.7309.

6.	Claims 11, 2-3, 10 of the present application Serial No. 17/203,463 (hereinafter Application ‘463) rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent#10,951,390 (hereinafter ‘390) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  	
 	The claims are identical and they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent, since the patent and the application are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are equivalent in scope and embodiment.  The language of the two claims is substantially identical and is equivalent in functioning.  All of the structural elements of the patent claims are present in the pending claims, defined with either identical or equivalent language.  Additionally, the functional language, scope and embodiment reflect identical operation, purpose, application, and environment.  	
With respect to the specific limitations, claims 1-10 of U.S. Patent #10,951,390 are equivalent to the combination of pending claims 11, 2-3, 10 of Application ‘463 for de-jitter in MPEG-2 video communicated via an Internet Protocol (IP) network.   Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.   It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ  375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Liu et al. (US#7,710,965) is cited to show the method and system for multi-program clock recovery and timestamp correction.
The Nemiroff et al. (US#11,057,653) is cited to show the jitter management in a statistical multiplexer employing an IP network.
The Nemiroff et al. (US#2021/0337251) is cited to show the jitter management in a statistical multiplexer employing an IP network.
The Liu et al. (US#8,854,964) is cited to show the method and apparatus for determining a transport bit rate for a multiprogram transport stream.
The Friedman et al. (US#8,130,777) is cited to show the link layer device with clock processing hardware resources shared among multiple ingress and egress links.
The Spijker et al. (US#2002/0044620) is cited to show the clock recovery PLL.
The Subasingha et al. (US#9,948,578) de-jitter buffer update.
The Xu (US#7,657,645) system and method for transporting MPEG2TS in RTP/UDP/IP.
The Chapman et al. (US#8,160,093) timing system for modular CMTS.
The Whitfield (US#6,693,921) system for use of packet statistics in de jitter delay adaptation in a packet network.
The Sticht et al. (US#8,107,494) method, apparatus for generating virtual clock signals.	
The Aweya et al. (US#7,130,368) clock recovery using a direct smoothing process.
The Lerner et al. (US#9,094,732) for RF audio/video switch IP distribution appliance.

8.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

10.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
06/28/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477